DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (Pub. No.: US 2005/0272467) in view of Soliman et al. (Pub. No.: US 2011/0255692) and further in view of Ang (Pub. No.: US 2016/0128128).
Consider claim 1, Chiu discloses an information handling system (paragraph [0046], Fig. 1, second wireless transmission module 4) comprising:
a housing (paragraph [0046], Fig. 1, data processing device/computer system 6);
a processor (paragraph [0068], Fig. 1, second processing unit 30) disposed in the housing and operable to execute instructions to process information (paragraph [0068], Fig. 1, second processing unit 30 is used to receive a recognizable signal from the second transceiver 28 or the first transceiver 24, and to make a corresponding reaction according to the received signal);
a memory (Fig. 1, memory unit 33) disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information (Fig. 1, memory unit 33 interfaced with second processing unit 30; note that it is known in the art memory stores instructions and data, see paragraph [0058]);
a wireless interface module (paragraph [0046], Fig. 1, second wireless transmission module 4) having a primary radio (Fig. 1, first transceiver 24) a secondary radio (Fig. 1, second transceiver 28) and a processing resource (Fig. 1, second processing unit 30); and
a peripheral device separate from the housing and configured to accept end user inputs (paragraph [0047], Fig. 1, wireless peripheral input device 2 such as a wireless keyboard), the peripheral device including a peripheral wireless interface module (paragraph [0051], Fig. 1, 2, wireless transmission module) having a peripheral primary radio, a peripheral secondary radio and a peripheral processing resource (paragraph [0051], Fig. 1, 2, wireless transmission module 8 contains: a first transceiver 10, a second transceiver 12, a first processing unit 14), the peripheral device operable to convert the end user inputs to user input information (paragraph [0052], Fig. 1, with respect to first transceiver 10, a first wireless signal transmission RF circuit (not shown) is used to covert a key signal from the input device 20 into a first wireless signal transmission RF signal for output) and to transmit the user input information with the peripheral primary radio to the wireless interface module primary radio (paragraph [0047], Fig. 1, wireless keyboard can exchange data with the data processing device 6 via the first wireless transmission module 8 and the second wireless transmission module 4); and
a non-transient memory integrated in the peripheral device and storing peripheral instructions that when executed on the peripheral processing resource (paragraph [0058], Fig. 1, memory unit 22; It is known in the art memory stores instructions and data);
Chiu does not specifically disclose receive a sleep command with the peripheral primary radio from the primary radio in a wireless personal area network protocol;
in response to the sleep command, sleep the peripheral primary radio and the peripheral processing resource.
Soliman discloses receive a sleep command with the peripheral primary radio from the primary radio in a wireless personal area network protocol (paragraph [0129], Fig. 11, client 51 receiving a sleep command from proxy 52 using a short range communication protocol (see, paragraph [0043]) in a personal area network (see paragraph [0079]));
in response to the sleep command, sleep the peripheral primary radio and the peripheral processing resource (paragraph [0129], Fig. 11, triggering the client to enter into a deep sleep).
Therefore, in order to save power, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Soliman in receiving a sleep command with the peripheral primary radio from the primary radio in a wireless personal area network protocol; in response to the sleep command, sleep the peripheral primary radio and the peripheral processing resource, see teaching found in Soliman, paragraph [0126].
The combination of Chiu and Soliman does not specifically disclose in response to the sleep command, send an acknowledgement of the sleep command with the peripheral secondary radio; and in response to the sleep command, monitor for a wake command with the peripheral secondary radio.
Ang discloses in response to the sleep command, send an acknowledgement of the sleep command with the peripheral secondary radio (paragraph [0129], Fig. 14, the UE acknowledges (ACK) the command to enter low power DRX (LP-DRX) using the UE’s secondary receiver); and in response to the sleep command, monitor for a wake command with the peripheral secondary radio (paragraph [0091], when the UE receives the signal to enter the low power DRX mode, the UE puts its primary receiver into a low power state and monitors for signals using the secondary receiver (e.g., “wake-up”, see paragraph [0087)).
Therefore, in order to reactivate the primary radio, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ang in response to the sleep command, send an acknowledgement of the sleep command with the peripheral secondary radio; and in response to the sleep command, monitor for a wake command with the peripheral secondary radio, see teaching found in Ang, paragraph [0130].
Consider claim 2, Chiu discloses a non-transient memory (Fig. 1, memory unit 33) integrated in the housing and storing wireless interface instructions that when executed on the peripheral processing resource (paragraph [0046], Fig. 1, data processing device/computer system 6; note that it is known in the art memory stores instructions and data, see paragraph [0058]): 
Chiu does not specifically disclose transmits the sleep command with the primary radio in response to a predetermined condition; receives the acknowledgement of the sleep command with the secondary radio; in response to the acknowledgement of the sleep command, sleeps the primary radio and the processing resource; and in response to the acknowledgement of the sleep command, monitor for a wake command with the secondary radio.
Soliman discloses transmits the sleep command with the primary radio in response to a predetermined condition (paragraph [0129], Fig. 11, client 51 receiving a sleep command from proxy 52 using a short range communication protocol (see, paragraph [0043]) where the multi-radio device 100 shuts down all but its most critical functional parts, see paragraph [0082]); 
sleeps the primary radio and the processing resource (paragraph [0129], Fig. 11, triggering the client to enter into a deep sleep);
Therefore, in order to save power, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Soliman in transmits the sleep command with the primary radio in response to a predetermined condition and sleeps the primary radio and the processing resource, see teaching found in Soliman, paragraph [0126].
The combination of Chiu and Soliman does not specifically disclose receives the acknowledgement of the sleep command with the secondary radio; in response to the acknowledgement of the sleep command, sleeps the primary radio and the processing resource; and in response to the acknowledgement of the sleep command, monitor for a wake command with the secondary radio.
Ang discloses receives the acknowledgement of the sleep command with the secondary radio (paragraph [0129], Fig. 14, the UE acknowledges (ACK) the command to enter low power DRX (LP-DRX) using the UE’s secondary receiver); 
in response to the acknowledgement of the sleep command, sleeps the primary radio and the processing resource (paragraph [0129], Fig. 14, After acknowledging the command from the eNB, puts the primary radio (e.g., primary receiver) in a low power state); and 
in response to the acknowledgement of the sleep command, monitor for a wake command with the secondary radio (paragraph [0129], Fig. 14, after acknowledging the command from the eNB, begins periodically activating a secondary radio (e.g., secondary receiver) of the UE).
Consider claim 3, the combination of Chiu, Soliman and Ang discloses wherein the predetermined condition comprises a power down of the processor (Soliman, paragraph [0129], Fig. 11, client 51 receiving a sleep command from proxy 52 using a short range communication protocol (see, paragraph [0043]) where the multi-radio device 100 shuts down all but its most critical functional parts, see paragraph [0082]).
Consider claim 6, the combination of Chiu and Ang does not specifically disclose wherein: the wireless interface instructions and the peripheral instructions cooperate to define wireless personal area network pairing information to establish a wireless personal area network pairing of the wireless interface module and the peripheral device with only the primary radio and peripheral primary radio; each of the wireless interface instructions and the peripheral instructions apply the wireless personal area network pairing information to generate the wake command.
Soliman discloses wherein: the wireless interface instructions and the peripheral instructions cooperate to define wireless personal area network pairing information to establish a wireless personal area network pairing of the wireless interface module and the peripheral device with only the primary radio and peripheral primary radio (paragraph [0121], Fig. 9, a short range pairing 902 begins by the client 51 and the proxy 52 transmitting and responding using the messaging provided for in the short range protocol); 
each of the wireless interface instructions and the peripheral instructions apply the wireless personal area network pairing information to generate the wake command (paragraph [0121], making network application function (NAF) IDs available to both the client 51 and the proxy 52 and paragraph [0128], Fig. 11, forwarded page wakes the client 51 from its deep sleep).
Therefore, in order to allow for key establishments between devices, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Soliman wherein: the wireless interface instructions and the peripheral instructions cooperate to define wireless personal area network pairing information to establish a wireless personal area network pairing of the wireless interface module and the peripheral device with only the primary radio and peripheral primary radio, see teaching found in Soliman, paragraph [0121].
Consider claim 8, the combination of Chiu, Soliman and Ang discloses wherein the secondary radion and the peripheral secondary radio only transmit the wake command and acknowledgements of the wake command (Ang, paragraph [0087], a UE operating with a secondary receiver turned on and a primary receiver in a low power state may monitor for a signal (e.g., paging or “wake-up”)).
Consider claim 9, the combination of Chiu, Soliman and Ang discloses wherein the peripheral comprises a keyboard (Chiu, paragraph [0046], Fig. 1, keyboard).
Consider claim 10, Chiu discloses method for managing information handling system peripheral power (paragraph [0046], Fig. 1, data processing device 6 providing wireless data exchanges with the wireless peripheral input device 2), the method comprising:
communicating user information generated as user inputs from a first primary radio at the peripheral to a second primary radio at the information handling system with a wireless personal area network protocol (paragraph [0052], Fig. 1, with respect to first transceiver 10, a first wireless signal transmission RF circuit (not shown) is used to covert a key signal from the input device 20 into a first wireless signal transmission RF signal for output; (paragraph [0047], Fig. 1, wireless keyboard can exchange data with the data processing device 6 via the first wireless transmission module 8 and the second wireless transmission module 4; paragraph [0005], WPAN);
Chiu does not specifically disclose communicating pairing information of a wireless personal area network protocol between the information handling system and the peripheral;
applying the pairing information to communicate user information generated as user inputs from a first primary radio at the peripheral to a second primary radio at the information handling system with a wireless personal area network protocol;
applying the pairing information to define a wake command for communication
 between first secondary radio at the peripheral and a second secondary radio at the information handling system;
communicating a sleep command from one of the first and second primary radios to the other of the first and second primary radios.
Soliman discloses communicating pairing information of a wireless personal area network protocol between the information handling system and the peripheral (paragraph [0121], Fig. 9, a short range pairing 902 begins by the client 51 and the proxy 52 transmitting and responding using the messaging provided for in the short range protocol);
applying the pairing information to communicate user information generated as user inputs from a first primary radio at the peripheral to a second primary radio at the information handling system with a wireless personal area network protocol (paragraph [0121], making network application function (NAF) IDs available to both the client 51 and the proxy 52);
applying the pairing information to define a wake command for communication
 between first secondary radio at the peripheral and a second secondary radio at the information handling system (paragraphs [0082], [0128], Fig. 1, multiradio device 102 then transmits a wake up signal or a page to the multiradio device 100 via its low power interface to wake it up);
communicating a sleep command from one of the first and second primary radios to the other of the first and second primary radios (paragraph [0129], Fig. 11, triggering the client to enter into a deep sleep). 
Therefore, in order to save power, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Soliman in receiving a sleep command with the peripheral primary radio from the primary radio in a wireless personal area network protocol; in response to the sleep command, sleep the peripheral primary radio and the peripheral processing resource, see teaching found in Soliman, paragraph [0126].
The combination of Chiu and Soliman does not specifically disclose acknowledging the sleep command through the first and second secondary radios.
Ang discloses disclose acknowledging the sleep command through the first and second secondary radios (paragraph [0129], Fig. 14, the UE acknowledges (ACK) the command to enter low power DRX (LP-DRX) using the UE’s secondary receiver).
Therefore, in order to reactivate the primary radio, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ang in acknowledging the sleep command through the first and second secondary radios, see teaching found in Ang, paragraph [0130].
Consider claim 11, Chiu does not specifically disclose in response to the sleep command, powering down the first and second primary radios.
Soliman discloses in response to the sleep command, powering down the first and second primary radios (paragraph [0082], deep sleep mode places the multiradio device 100 into a deeper idle mode, where the multiradio device 100 shuts down all but its most critical functional parts and its low power interface and does not operate its high power interface).
Therefore, in order to save power, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Soliman in response to the sleep command, powering down the first and second primary radios, see teaching found in Soliman, paragraph [0126].
The combination of Chiu and Soliman does not specifically disclose monitoring for the wake command with the first and second secondary radios.
Ang discloses monitoring for the wake command with the first and second secondary radios (paragraph [0091], the UE monitors for signals using the secondary receiver (e.g., “wake-up”, see paragraph [0087)).
Therefore, in order to reactivate the primary radio, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ang in monitoring for the wake command with the first and second secondary radios, see teaching found in Ang, paragraph [0130].
Consider claim 12, the combination of Chiu and Ang discloses communicating user inputs detected at the peripheral to the information handling system through the first and second primary radios (Chiu, paragraph [0047], Fig. 1, wireless keyboard can exchange data with the data processing device 6 via the first wireless transmission module 8 and the second wireless transmission module 4).
Chiu does not specifically disclose communicating the wake command only through the first and second secondary radios.
Soliman communicating the wake command only through the first and second secondary radios (paragraphs [0082], [0128], Fig. 1, multiradio device 102 then transmits a wake up signal or a page to the multiradio device 100 via its low power interface to wake it up).
Therefore, in order to begin accessing or responding to the message or call through its high power interface, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Soliman in transmits the sleep command with the primary radio in response to a predetermined condition and sleeps the primary radio and the processing resource, see teaching found in Soliman, paragraph [0082].
Consider claim 18, Chiu discloses a peripheral (paragraph [0047], Fig. 1, wireless peripheral input device 2) comprising:
a housing having an input device configured to accept inputs from a user (paragraph [0047], Fig. 1, wireless peripheral input device 2 such as a wireless keyboard);
a peripheral processing resource (paragraph [0051], Fig. 1, 2, wireless transmission module 8 contains: a first transceiver 10, a second transceiver 12, a first processing unit 14) interfaced with the input device to generate user input information from the inputs (paragraph [0057], key code is generated for each key strike);
a peripheral primary radio disposed in the housing and interfaced with the peripheral processing resource (paragraph [0051], Fig. 1, 2, wireless transmission module 8 contains: a first transceiver 10, a first processing unit 14) and operable to transmit the user input information with a first wireless protocol (paragraph [0057], key code is generated for each key strike and sent via the first processing unit 14; paragraph [0048], first and second frequency can be either the Bluetooth transmission or the 27 MHz RF transmission);
a peripheral secondary radio interfaced with the peripheral processing resource (paragraph [0051], Fig. 1, 2, wireless transmission module 8 contains: a second transceiver 12, a first processing unit 14); and
non-transitory memory (Fig. 1, memory unit 22) interfaced with the peripheral processing resource and storing instructions that when executed on the peripheral processing resource (Fig. 1, memory unit 22 interfaced with first processing unit 14; note that it is known in the art memory stores instructions and data, see paragraph [0058]):
Chiu does not specifically disclose receive a sleep command with the peripheral primary radio from the primary radio in a wireless personal area network protocol;
in response to the sleep command, sleep the peripheral primary radio and the peripheral processing resource.
Soliman discloses receive a sleep command with the peripheral primary radio from the primary radio in a wireless personal area network protocol (paragraph [0129], Fig. 11, client 51 receiving a sleep command from proxy 52 using a short range communication protocol (see, paragraph [0043]) in a personal area network (see paragraph [0079]));
in response to the sleep command, sleep the peripheral primary radio and the peripheral processing resource (paragraph [0129], Fig. 11, triggering the client to enter into a deep sleep).
Therefore, in order to save power, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Soliman in receiving a sleep command with the peripheral primary radio from the primary radio in a wireless personal area network protocol; in response to the sleep command, sleep the peripheral primary radio and the peripheral processing resource, see teaching found in Soliman, paragraph [0126].
The combination of Chiu and Soliman does not specifically disclose in response to the sleep command, send an acknowledgement of the sleep command with the peripheral secondary radio; and in response to the sleep command, monitor for a wake command with the peripheral secondary radio.
Ang discloses in response to the sleep command, send an acknowledgement of the sleep command with the peripheral secondary radio (paragraph [0129], Fig. 14, the UE acknowledges (ACK) the command to enter low power DRX (LP-DRX) using the UE’s secondary receiver); and in response to the sleep command, monitor for a wake command with the peripheral secondary radio (paragraph [0091], when the UE receives the signal to enter the low power DRX mode, the UE puts its primary receiver into a low power state and monitors for signals using the secondary receiver (e.g., “wake-up”, see paragraph [0087)).
Therefore, in order to reactivate the primary radio, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Ang in response to the sleep command, send an acknowledgement of the sleep command with the peripheral secondary radio; and in response to the sleep command, monitor for a wake command with the peripheral secondary radio, see teaching found in Ang, paragraph [0130].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chiu, Soliman and Ang in view of Wilhelmsson et al. (Pub. No.: US 2022/0201610).
Consider claim17, the combination of Chiu, Soliman and Ang does not specifically disclose wherein the peripheral comprises an Internet of things device.
Wilhelmsson discloses wherein the peripheral comprises an Internet of things device (paragraph [0067], Fig. 1, smartwatch is an IoT device). 
Therefore, in order to prevent the turn on of the main receiver to scan for a potential packet, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Wilhelmsson wherein the peripheral comprises an Internet of things device, see teaching found in Wilhelmsson, paragraph [0067].

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chiu, Soliman and Ang in view of Hayashi (Pub. No.: US 2021/0274442).
Consider claim 4, the combination of Chiu, Soliman and Ang does not specifically disclose wherein the peripheral instructions further: detect an end user interaction at the peripheral device; and in response to the end user interaction, transmit the wake command.
Hayashi discloses wherein the peripheral instructions further: detect an end user interaction at the peripheral device (paragraph [0056], Fig. 1, user can interact with the user input to initiate the user input signal to cause the low energy electronic device 120A to activate); and 
in response to the end user interaction, transmit the wake command (paragraph [0057], Fig. 1, In response to activation of the low energy electronic device 120 by the user, transceiver 122 transmits a generic wake-up signal).
Therefore, in order to wake up any portable electronic device, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Hayashi wherein the peripheral instructions further: detect an end user interaction at the peripheral device; and in response to the end user interaction, transmit the wake command, see teaching found in Hayashi, paragraph [0057].
Consider claim 5, the combination of Chiu, Soliman, Ang and Hayashi discloses wherein the wireless interface instructions further: wake the processing resource in response to the wake command; and issue a command from the processing resource to wake the processor (Hayashi, paragraph [0059], wake-up signal is being received, the application can cause the portable electronic device to activate and perform other more active foreground functions).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chiu, Soliman, Ang and Wilhelmsson in view of Hayashi.
Consider claim 20, the combination of Chiu, Soliman, Ang and Wilhelmsson does not specifically disclose the input device inputs wake the peripheral processing resource from sleep; and the instructions command the peripheral secondary radio to transmit the wake command in response to input device inputs.
Hayashi discloses the input device inputs wake the peripheral processing resource from sleep (paragraph [0056], Fig. 1, user can interact with the user input to initiate the user input signal to cause the low energy electronic device 120A to activate); and 
the instructions command the peripheral secondary radio to transmit the wake command in response to input device inputs (paragraph [0057], Fig. 1, in response to activation of the low energy electronic device 120 by the user, transceiver 122 transmits a generic wake-up signal).
Therefore, in order to wake up any portable electronic device, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Hayashi in the input device inputs wake the peripheral processing resource from sleep; and the instructions command the peripheral secondary radio to transmit the wake command in response to input device inputs, see teaching found in Hayashi, paragraph [0057].

Allowable Subject Matter
Claims 7, 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to disclose information modulated with an On-Off Keying protocol and including at least some of the wireless personal area network pairing information.
Regarding claim 13, the prior art of record fails to disclose powering down a central processing unit of the information handling system; and in response to the wake command received at the second secondary radio of the information handling system from the first secondary radio of the peripheral, powering up the central processing unit.
Regarding claim 14, the prior art of record fails to disclose applying the pairing information to define the wake command for each of the plural peripherals individually and a group wake command all of the plural peripherals.
Regarding claim 15, the prior art of record fails to disclose applying the pairing information to define an area wake command; and monitoring for the area wake command with plural peripherals disposed in a predetermined area.
Regarding claim 16, the prior art of record fails to disclose monitoring signal strength of wireless signals communicated by the first and second primary radios; and applying the signal strength to define a data rate of a wireless signal for communication of the wake command.
Regarding claim 19, the prior art of record fails to disclose a second wake command to wake the peripheral as part of a group of plural peripherals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627